DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 6/24/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Response to Amendment
Claim(s) 1-24 and 26-27 was/were originally pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Garrett Davis on July 14, 2022.

The application has been amended as follows:
Previously withdrawn Claims 12-23, 26 and 27 are now cancelled.

Allowable Subject Matter
Claim(s) 1-11 and 24 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to an insertion monitor comprising a housing,  a cannula, catheter, or probe attached to the housing, a pair of electrical contacts in a central area of the based of the housing, proximate to the cannula, catheter, or probe, the pair of contacts both contacting the skin surface when full penetration depth is reached, a sensor circuit including the contacts and detecting a change when electrical contacts touch the skin, an alert mechanism indicating insertion status, and wherein pair of electrical contacts are positioned close enough to the cannula, catheter, or probe that both contacts touch the surface of the skin when the cannula is properly inserted, but not when the skin is tented around the cannula, catheter, or probe.
The closest prior art of record is Beyerlein (US 2003/0120297) in view of Kato (US 2003/0045802).
Beyerlein teaches an insertion monitor comprising a housing, a probe adapted for insertion into a subject’s skin attached at a distal end of the housing, electrical-based mechanism at the central area of the base of the housing, said mechanism completing a circuit when contacting the surface of the subject’s skin when the probe has reached full penetration depth, the sensor circuit detecting when skin is contact and when skin contact is interrupted, an alert mechanism responsive to a full penetration being achieved, and mechanism placed adjacent to the probe.
Kato teaches a pulsimeter with a pair of electrical contacts in a central area of the base of a housing, proximate a sensor, with pair of contacts both contacting the skin surface when the pulse sensor is applied properly.
Yet their combined efforts do not fairly teach or suggest substituting the gasket system of Beyerlein with the electrodes of Kato as the modification of the skin contact would require significant restructuring of essential components of Beyerlein’s apparatus. Further, neither Beyerlein or Kato refer to or affirm their structure’s utility in indicating tenting of the skin. Also it is unclear if one of ordinary skill in the art, upon adding changing the structure of Beyerlein to skin contacting electrodes, would further split the ring into two electrical contacts.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791